Citation Nr: 1329363	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  09-14 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

1.  Entitlement to a disability rating in excess of 
50 percent for post-traumatic stress disorder (PTSD) with 
secondary major depressive disorder.

2.  Entitlement to an initial, compensable disability rating 
for asbestos-related pleural disease with pleural nodules.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1950 to 
October 1954.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 decision of the RO that denied 
a disability rating in excess of 50 percent for service-
connected PTSD with secondary major depressive disorder; and 
from a June 2010 decision of the RO that granted service 
connection for asbestos-related pleural disease with pleural 
nodules evaluated as 0 percent (noncompensable) disabling 
effective February 3, 2009.  The Veteran timely appealed for 
higher disability ratings.

In June 2013, the Veteran testified during a hearing before 
the undersigned at the RO.

The Court has recently held that a request for a TDIU, 
whether expressly raised by the Veteran or reasonably raised 
by the record, is not a separate "claim" for benefits, but 
rather, can be part of a claim for increased compensation.  
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The 
Board notes that the Veteran's original claim for TDIU was 
denied in March 2005 on the basis that the evidence did not 
show that the Veteran was unable to work because of service-
connected disabilities.  While the Veteran has indicated 
that he became too disabled to work in 1971, there is no 
showing that his service-connected disabilities prevent him 
from obtaining or maintaining substantially gainful 
employment.  The RO again denied the Veteran's claim for 
entitlement to TDIU benefits in April 2013; and, to date, 
the Veteran has not appealed the decision.  Under these 
circumstances, the matter has been addressed by the RO, and 
the Board finds it unnecessary to remand the matter for 
further action.

Lastly, in addition to reviewing the Veteran's paper claims 
file, the Board has surveyed the contents of his Virtual VA 
file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's PTSD with major depressive disorder is 
manifested by symptoms such as anxiety, depression, flat 
affect, sleep impairment, irritability, concentration 
problems, startle response, short-term memory problems, and 
isolation-all resulting in moderate social and occupational 
impairment.

2.  Throughout the course of the rating period on appeal, 
pulmonary function testing revealed diffusion capacity of 
the lung for carbon monoxide (DLCO) between 56- to 65-
percent of predicted, and forced vital capacity (FVC) 
between 65 and 74-percent of predicted; the Veteran does not 
have cor pulmonale or pulmonary hypertension, or require 
outpatient oxygen therapy.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 50 
percent for PTSD with major depressive disorder are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (2012).

2.  Throughout the course of the rating action on appeal, 
the criteria for an initial 30 percent disability rating, 
but no higher, for asbestos-related pleural disease with 
pleural nodules have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.20, 4.27, 
4.7, 4.97, Diagnostic Code 6833 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

VA should notify the Veteran of:  (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; and (3) the evidence, if any, to 
be provided by the claimant.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 
2008) (codified at 38 C.F.R. Part 3).

The Veteran's claim for a higher initial rating arises from 
his disagreement with the initial evaluation assigned, 
following the grant of service connection for asbestos-
related pleural disease with pleural nodules.  Courts have 
held that once service connection is granted, the claim is 
substantiated; additional notice is not required, and any 
defect in the notice is not prejudicial. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Moreover, a decision by the United States Court of Appeals 
for the Federal Circuit has addressed the amount of notice 
required for increased rating claims, essentially stating 
that general notice is adequate and notice need not be 
tailored to each specific Veteran's case.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through a July 
2006 letter, the RO notified the Veteran of elements of an 
increased rating claim and the evidence needed to establish 
each element.  This document served to provide notice of the 
information and evidence needed to substantiate the claim 
for an increased rating for PTSD.

In the July 2006 letter, the RO specifically notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the Veteran's claims 
decided on appeal has been fully developed and re-
adjudicated by an agency of original jurisdiction after 
notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

There is no indication that any additional action is needed 
to comply with the duty to assist the Veteran.  The RO has 
obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with the claims on appeal, 
reports of which are of record and are adequate for rating 
purposes.  The Veteran has not identified, and the record 
does not otherwise indicate, any existing pertinent evidence 
that has not been obtained.

A January 2013 notice from the Social Security 
Administration reflects that the Veteran's medical records 
have been destroyed and are no longer available.  The 
Veteran indicated that he had been awarded Social Security 
disability long ago for a non-service-connected disability, 
and specifically waived any due process concern pertaining 
to those records.

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United 
States Court of Appeals for Veterans Claims (Court) held 
that the Veterans Law Judge who chairs a Board hearing 
fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2). 
These duties consist of (1) fully explaining the issues and 
(2) suggesting the submission of evidence that may have been 
overlooked.  Here, during the hearing, the Veterans Law 
Judge sought to identify any pertinent evidence not 
currently associated with the claims folder that might have 
been overlooked, or was outstanding that might substantiate 
the claims.  It was suggested that any evidence tending to 
show a worsening in severity of current symptoms would be 
helpful in substantiating the claims for higher disability 
ratings. Moreover, neither the Veteran nor his 
representative has asserted that VA failed to comply with 38 
C.F.R. § 3.103(c)(2); and no prejudice has been identified 
in the conduct of the Board hearing. 

Given these facts, it appears that all available records 
have been obtained.  There is no further assistance that 
would be reasonably likely to assist the Veteran in 
substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2012).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2012).

The Veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 4.1.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level 
of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). Where the question for 
consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In this case, the Veteran is competent to testify on factual 
matters of which he has first-hand knowledge.  Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  He is also competent to 
report symptoms of PTSD and lung disease.  Layno v. Brown, 
6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to 
describe his symptoms and their effects on employment or 
daily activities.

The Board will consider not only the criteria of the 
currently assigned diagnostic codes, but also the criteria 
of other potentially applicable diagnostic codes.

A.	 PTSD with Secondary Major Depressive Disorder 

The Veteran's service-connected PTSD with major depressive 
disorder has been evaluated as 50 percent disability rating 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, pertaining to 
anxiety disorders.  The actual criteria for rating 
psychiatric disabilities other than eating disorders are 
contained in a General Rating Formula.  

Under that formula, a 50 percent rating is assigned when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names 
of closes relatives, own occupation, or own name.

In a case such as this, in which, given the nature of the 
symptoms, there is likely some overlap, and no physician has 
indicated that it is possible to separate the symptoms and 
effects of the Veteran's anxiety disorder from his mood 
disorder, the Board has attributed all of the Veteran's 
symptoms to the service-connected PTSD with major depressive 
disorder.  See, e.g., Mittleider v. West, 11 Vet. App. 181, 
183 (1998).  In this regard, the Board notes that awarding 
separate disability ratings under both Diagnostic Code 9411 
for PTSD and under Diagnostic Code 9433 for a major 
depressive disorder would clearly violate the anti-
pyramiding provisions of 38 C.F.R. § 4.14 (2012).  In 
essence, all anxiety disorders and mood disorders, 
regardless of the nomenclature employed, are evaluated under 
the General Rating Formula for Mental Disorders.  38 C.F.R. 
§ 4.130 (2012). 

VA treatment records, dated in June 2006, show that the 
Veteran was neatly dressed in casual clothing and well 
groomed.  A VA physician noted that the Veteran's mood and 
affect were moderately depressed and anxious; and that his 
speech was monotone, but with fair spontaneous production 
than at last visit.  The Veteran's thought process was found 
to be vague and preservative, and his thought content was 
centered on a number of stressors and health concerns and 
depressive themes.  The Veteran did not report suicidal or 
homicidal or psychotic ideation.  Assessments included PTSD 
and major depression, with symptoms recently worsened due to 
Memorial Day, world events, and health stressors.

During a VA examination in August 2006, the Veteran reported 
"I just blow up for no reason at all; I don't know what is 
going on."  He had to be taken out of a senior center on 
Mexican Day.  Current symptoms included nightmares, waking 
up in a cold sweat, sleeping three-to-four hours nightly, 
and walking the floor quite a bit at night.  The Veteran 
reported that his wife watched the Iraqi news, which made 
him mad.  He became irritable and had anger outbursts, both 
of which the examiner noted had worsened since last 
evaluated.  The Veteran reportedly tried to go places with 
his wife, go to the senior center and play cards, and go for 
a ride with a friend who delivered meals to seniors.  His 
interest in pleasurable things was the same as when last 
evaluated.  The Veteran reported that he did not feel 
depressed in the last year and a half.  He reportedly 
isolated himself, which his wife referred to as his 
depression.  The Veteran reportedly preferred to keep to 
himself to avoid arguing and fighting.  His concentration 
and energy level were about the same as when last evaluated.  
The Veteran reported poor sleep, and reported no suicidal 
ideation.  He reported that his relationship with his wife 
was good and he could not understand how she put up with 
him.  He had no friends in the area, and did not like 
talking on the phone.

Examination in August 2006 revealed that the Veteran was 
oriented to person and time, but was not sure as to where he 
was for the evaluation, and was not sure about the reason 
for the evaluation.  He was casually dressed and used a cane 
to help him walk.  The Veteran was cooperative throughout 
the evaluation.  His affect was appropriate to material 
discussed, and his mood was reported to be normal.  The 
Veteran was deemed to have a normal thought process.  He did 
not report nor appear to have hallucinations or delusions.  
His concentration level was average to above-average; his 
short-term memory was also average to above-average, and he 
denied suicidal ideation.

The August 2006 VA examiner found that the Veteran's PTSD 
was mild to moderate, and that depression symptoms were 
reported.  The examiner also indicated that the Veteran's 
PTSD symptoms seemed to be elevated from his last 
evaluation, and that his depression symptoms seemed to be 
improved.  A Global assessment of functioning (GAF) score of 
61 was assigned.

In August 2007, the Veteran's VA treating psychiatrist 
reported that the Veteran had undergone cognitive and 
behavioral therapy, supportive therapy, and many anti-
depressant trials; and that he continued to be quite 
symptomatic.  The psychiatrist also indicated that the 
Veteran's symptoms have accelerated significantly in 
frequent years due to worsening health and the war in Iraq.  
Current symptoms included daily disturbing memories and 
nightmares, flashbacks, disturbance of mood when reminded of 
war experiences, loss of interest in usual activities, 
feeling distant and cut off from other people, feeling 
emotionally numb, having trouble falling and staying asleep 
nightly, frequently being irritable and angry, and having 
difficulty concentrating.  The psychiatrist also indicated 
that the Veteran had become very reclusive and difficult to 
live with because of his PTSD symptoms.  His depression 
symptoms also have worsened significantly and were 
unresponsive to medication.

The report of an April 2008 VA examination reflects that the 
Veteran's wife talked at length about the Veteran's 
increasing irritability towards her, and towards others.  He 
criticized what she did around the house, and he became 
angry with various stores and agencies.  She reported that 
the Veteran was asked to leave the senior center due to his 
irritability and criticism of foreign people.  She reported 
that they did see some friends about once a week, although 
the Veteran at times withdrew to the bedroom.

The Veteran reported having depression symptoms "on and off" 
in April 2008, and denied any suicidal ideation or any 
difficulties with his appetite.  Mental status examination 
in April 2008 revealed that the Veteran was somewhat 
tangential to the topic at hand, and that his quality of 
speech was clear in articulation; he was easily 
understandable.  He was correctly oriented to person, place, 
time, and purpose.  There were no signs of major 
psychopathology such as hallucinations, delusions, or 
preoccupations.  His affect was slightly agitated and mood 
was irritable.  He denied feeling depressed.  Attention, 
concentration, and short-term memory were grossly intact.  
The Veteran showed some difficulties with remote memory.  He 
provided concrete interpretation of proverbs.  His 
relationship with the examiner was cooperative, yet somewhat 
distant.  

The April 2008 examiner found that the Veteran's PTSD may 
have slightly worsened since last examined in August 2006, 
and that his depression had remained about the same.  The 
Veteran reported sporadic, low level depression.  A GAF 
score of 58 was assigned.

VA treatment records, dated in December 2008, show that the 
Veteran had completed PTSD classes but had been reluctant to 
attend Vet Center counseling services due to lack of comfort 
in group settings.  The interventions that he had found most 
helpful have been the use of light therapy and intermittent 
supportive counseling sessions.  A GAF score of 55 was 
assigned.

The report of an October 2011 VA examination reflects that 
the Veteran is socially isolated and that he avoids family 
gatherings.  He also complained of irritability and spent 
his time watching television.  Current symptoms, which were 
noted as occurring frequently, included depressed mood; 
anxiety; suspiciousness; chronic sleep impairment; mild 
memory loss; flattened affect; disturbances of motivation 
and mood; difficulty in establishing and maintaining 
effective work and social relationships; difficulty in 
adapting to stressful circumstances, including work or a 
worklike setting; inability to establish and maintain 
effective relationships; and impaired impulse control, with 
unprovoked irritability.  Following psychological 
examination, the Axis I diagnosis was PTSD with associated 
depression.  A GAF score of 55 was assigned.

VA treatment records show that the Veteran reported problems 
with anxiety and nervousness in July 2012.  Clinical 
evaluation in December 2012 show that the Veteran was alert, 
friendly, cooperative, and fully oriented.  His mood was 
euthymic.  There were no signs of suicidal ideation or 
homicidal ideation.  Thought processes were linear and goal-
directed.  Thought content was without paranoia or 
suspiciousness.  The Veteran was focused on helping his 
elderly wife.  Formal cognitive testing was not performed.  
Records show that the Veteran was to undergo clinical 
psychotherapy and anxiety management.

In June 2013, the Veteran testified as to the severity of 
the in-service stressors that lead to his PTSD, how it has 
affected his view of others, especially children, the fact 
that he remains in bed most of the time because of his 
inability to walkd, and that he generally went into his 
bedroom whenever company came to his house.
While the GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness" (DSM-IV), the assigned 
GAF score in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the 
evaluation issue; rather, it must be considered in light of 
the actual symptoms of the Veteran's disorder (which provide 
the primary basis for the rating assigned).  See 38 C.F.R. 
§ 4.126(a).   

Here, the GAF scores assigned have ranged from 55 to 61.  
These GAF scores (51-60, primarily) indicate moderate 
symptoms of PTSD with depression (e.g., flat affect and 
circumstantial speech, occasional panic attacks); and are 
indicative of moderate difficulty in social and occupational 
functioning (e.g., few friends, unable to keep a job).  

In this case, the Veteran's manifestations include anxiety, 
depression, flat affect,  sleep impairment, irritability, 
concentration problems, startle response, short-term memory 
problems, disturbances of mood and motivation, and 
isolation.  However, the Veteran does not express suicidal 
ideation, display obsessional rituals which interfere with 
routine activities, exhibit illogical or obscure or 
irrelevant speech, or exhibit neglect for personal 
appearance or hygiene.  

The Board acknowledges that a Veteran need not demonstrate 
the presence of all, most, or even some, of the symptoms 
listed as examples in the rating criteria.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).  However, as the 
Court noted in Mauerhan, without the examples provided in 
the rating criteria, differentiating a 50 percent evaluation 
from a 70 percent evaluation would be extremely ambiguous.  
Specifically, the Board is to consider all symptoms of a 
Veteran's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified with assigned GAF scores.  If the evidence 
demonstrates that a Veteran suffers symptoms or effects that 
cause occupational or social impairment equivalent to what 
would be caused by the symptoms listed in the General Rating 
Formula, the appropriate equivalent rating should be 
assigned.  Id.

Here, the Board concludes that the Veteran's PTSD with major 
depressive disorder does not cause occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, as 
necessary to warrant a 70 percent rating.  Nor does the 
Veteran exhibit total occupational and social impairment as 
contemplated for a 100 percent rating.

With respect to the Veteran's occupational functioning and 
impairment, the Board observes that the Veteran retired from 
working in the mid-1970's due to a head injury.  The October 
2011 examiner found that the Veteran's PTSD with depression 
symptoms would cause moderate vocational effects by 
rendering the Veteran irritable and short-tempered with co-
workers and bosses; and indicated that the Veteran could 
work in loosely supervised settings with few others around.  
Under these circumstances, the Board finds that the Veteran 
does not have deficiencies in work functioning as 
contemplated for a 70 percent rating or total occupational 
impairment as contemplated for a 100 percent rating.  In 
this regard, the Board notes that the 50 percent rating 
currently assigned is in recognition of significant 
industrial impairment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

As to the Veteran's social functioning and impairment, the 
Board observes that he prefers not to socially interact and 
reported being "socially isolated" in general, and is easily 
irritated when interacting with others.  As the Veteran 
socializes infrequently, he still retains the ability to 
socialize in public.  For example, he has reported seeing 
visitors to his home infrequently and running errands 
occasionally.  The Board acknowledges that both private 
physicians and VA examiners have opined that the Veteran is 
moderately compromised in his ability to sustain social 
relationships.

The Board certainly is sympathetic to the social 
difficulties experienced by the Veteran and his family as a 
result of his PTSD with major depressive disorder symptoms; 
however, the Veteran does retain the ability to function in 
both the home and his community.  As such, while the Veteran 
may have significant social impairment due to his PTSD with 
major depressive disorder, the Board finds that based on the 
lay and medical evidence of record he does not have 
deficiencies in social functioning as contemplated for a 70 
percent rating or total social impairment as contemplated 
for a 100 percent rating.   

In summary, the Veteran does not have deficiencies in social 
or occupational functioning as contemplated for a 70 percent 
rating or total social and occupational impairment as 
contemplated for a 100 percent rating.  He does have 
deficiencies in these areas, but greater weight of the 
evidence demonstrates that it is to a degree as contemplated 
by the 50 percent rating currently assigned.  Furthermore, 
even resolving any reasonable doubt in the Veteran's favor, 
the Board finds that he does not meet the requirements for 
an evaluation greater than the current 50 percent schedular 
rating.  His overall level of disability is equivalent to 
moderate impairment in social and occupational functioning.  
Here, the assigned GAF scores do not support an increased 
rating, even if taken alone; and the actual reported 
symptoms and manifestations repeatedly noted in the record 
are commensurate with the degree of social and industrial 
impairment required for the assignment of the current 50 
percent disability evaluation.  The Veteran's speech is 
neither illogical, nor obscure, nor irrelevant.  He is not 
in a near-continuous state of depression.  He can function 
independently, and he does not experience hallucinations.  
Although he exhibits some impairment in attention and 
concentration, his thought process and communication is 
overall logical and coherent.  He does not exhibit 
inappropriate behavior.  His personal hygiene is 
appropriate.  He does have moderate social impairment, but 
he has maintained relationships with some family members.

Again, in determining that a rating in excess of 50 percent 
is not warranted, the Board has considered the Veteran's 
complaints regardless of whether they are listed in the 
rating criteria, but concludes that the Veteran's level of 
social and occupational impairment does not warrant a rating 
in excess of the currently assigned 50 percent disability 
rating.  Here, the preponderance of the evidence is against 
granting an increased rating for the Veteran's PTSD with 
major depressive disorder, and thus, the benefit-of-the-
doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.	 Asbestos-Related Pleural Disease with Pleural Nodules

Service connection has been established for asbestos-related 
pleural disease with pleural nodules.  The RO evaluated the 
Veteran's disability as asbestosis under a General Rating 
Formula for interstitial lung disease, and assigned an 
initial 0 percent (noncompensable) disability rating based 
on findings of "normal" diffusing capacity.  See 38 C.F.R. § 
4.97, Diagnostic Code 6899-6833.  A hyphenated diagnostic 
code generally reflects a rating by analogy (see 38 C.F.R. 
§§ 4.20 and 4.27).

Historically, the Veteran was exposed to asbestos aboard a 
Navy ship in active service.  Records show that he slept 
under asbestos-covered pipes.  The Veteran also reported no 
tobacco history, and that he first developed left-sided 
chest pain in 1993 and dyspnea in 1994.  Chest X-rays then 
revealed questionable pleural thickening.  Examination in 
March 1995 revealed no evidence of pulmonary pathology.  
Further diagnostic testing in January 1998 did not reveal 
clear evidence of asbestos-induced interstitial lung 
disease; total lung capacity was normal at the time.  
Private treatment records, dated in March 2000, show that 
the Veteran's symptoms were complex and nonspecific; and 
that his previous evaluation was negative for evidence of 
asbestosis.

Procedural Matters

In a May 2008 decision, the Board concluded that new and 
material evidence had not been submitted to reopen a 
previously denied claim for service connection for a lung 
disability, claimed as secondary to asbestos exposure.  This 
decision subsumed a September 2003 rating decision, which 
had denied the Veteran's April 2003 petition to reopen the 
claim.  Upon further review, additional evidence that had 
been submitted untimely to the Board in July 2007 was not 
accepted for consideration by the Board as part of the May 
2008 decision, pursuant to provisions of 38 C.F.R. 
§ 20.1304(b).  Those records appear to have included an 
October 2006 petition by the Veteran to reopen a claim for 
service connection for asbestosis.  The RO reopened the 
claim in September 2009, but denied it on the merits.  The 
Veteran submitted additional evidence the next month, and 
the RO again denied the Veteran's claim in October 2009.  A 
notice of disagreement was filed by the Veteran in November 
2009, which subsequently led to the grant of service 
connection for asbestos-related pleural disease with pleural 
nodules by a Decision Review Officer in June 2010.  The 
Veteran now appeals for a higher initial rating. 

In situations where the Board denied a benefit sought in the 
pending appeal, and any evidence so referred which was 
received prior to the date of the Board's decision, together 
with evidence already of record, is subsequently found to be 
the basis of an allowance of that benefit, the effective 
date of the award will be the same as if the benefit had 
been granted by the Board as a result of the appeal which 
was pending at the time that the additional evidence was 
received.  38 C.F.R. § 20.1304(b)(i).

Rating Criteria

Under the General Rating Formula for interstitial lung 
disease, a 10 percent rating is warranted for a forced vital 
capacity (FVC) of 75- to 80-percent predicted, or a 
diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO (SB)) of 66- to 80-percent 
predicted.  A 30 percent rating requires a FVC of 65- to 74-
percent predicted, or a DLCO (SB) of 56- to 65-percent 
predicted.  A 60 percent rating requires a FVC of 50- to 64-
percent predicted, or a DLCO (SB) of 40- to 55-percent 
predicted, or maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardio respiratory 
limitation.  A 100 percent rating requires a FVC of less 
than 50-percent predicted, or a DLCO (SB) less than 40-
percent predicted, or maximum exercise capacity less than 15 
ml/kg/min oxygen consumption with cardio respiratory 
limitation, or cor pulmonale or pulmonary hypertension, or 
requires outpatient oxygen therapy.  38 C.F.R. § 4.97, 
Diagnostic Code 6833.

Facts and Analysis

Pulmonary function testing in April 2002 had primarily shown 
that overall ventilator function was normal.  However, the 
DLCO result at that time fell within the range required for 
a 30 percent rating under the applicable criteria.

X-rays taken of the Veteran's chest in September 2003 
revealed bilateral pleural thickening.  A private physician 
then opined that there is a reasonable probability that this 
was caused by the Veteran's previous asbestos exposure 
history. 

Pulmonary function testing in April 2004, post-
bronchodilator, revealed an FVC of 78 percent predicted.  
DLCO (SB) was 65.6 percent predicted. 

During a VA pulmonary consultation in July 2004, the Veteran 
reported dyspnea on exertion for the past 20 years, 
progressively worsening, plus other symptoms.  The VA 
physician indicated that the Veteran's dyspnea was an 
atypical presentation for any particular disorder; and that 
the pulmonary function testing results were essentially 
normal, with FVC at lower limits suggesting possible mild 
restrictive disease; and DLCO at lower limits, indicating 
possible very mild parenchymal disorder.  An exercise test 
was suggested to recreate symptoms.  Records show that the 
Veteran declined to use any inhalers, due to reported 
headaches in the past.

Computed tomography in October 2008 revealed benign stable 
small pleural nodules.  

During an August 2009 VA examination, the Veteran reported 
that he could not walk up hills; and that stairs were 
limited to a few steps.  He had minimal cough along with 
yellow sputum production and occasional wheezing.  There was 
no history of pneumonia or bronchitis.  He was awakened at 
night two or three times because of dyspnea.  Following 
examination and diagnostic workup, there was no evidence of 
interstitial lung disease by computed tomography or by chest 
X-ray.  Pulmonary function testing in August 2009 (post-
bronchodilator) revealed a FVC of 89 percent predicted; 
diffusing capacity was normal.  An examiner opined that the 
evidence was consistent with asbestos-related pleural 
disease.

Private treatment records, received in October 2009, include 
a diagnosis of asbestosis, as well as findings of a mild 
obstructive lung defect.  Diffusing capacity was normal.

Records show continuing complaints of chest pain.  Computed 
tomography in January 2010 revealed stable calcified pleural 
plaques and pleural thickening.  There were no concerning 
pulmonary nodules.

Private treatment records, received in November 2010, 
include findings of pulmonary function testing.  The 
treating physician at the time indicated that the Veteran 
did not use any bronchodilators.  Pulmonary function testing 
results, pre-bronchodilator, revealed a FVC of 83 percent 
predicted.  DLCO (SB) was shown as 17.7 mL/mmHg/min; percent 
predicted was not revealed.

The report of an October 2011 VA examination reflects that 
the Veteran was diagnosed with an interstitial lung disease 
in 1993.  The examiner noted that the Veteran's respiratory 
condition resulted in cardiopulmonary complications.  Lung 
sounds were clear, but diminished throughout.  Chest X-rays 
revealed stable cardiomegaly.  The examiner noted that 
pulmonary function testing was not repeated because the 
Veteran had three Emergency Department visits for 
respiratory difficulty and chest pain, though he was not 
hospitalized.  Exercise capacity testing had not been 
performed.

Regarding the pulmonary function testing results from 
October 2010, the examiner also indicated that the DLCO (SB) 
was the most accurate test result, which reflected the 
Veteran's current pulmonary function.  Post-bronchodilator 
testing had not been completed because the Veteran had 
significantly diminished diffusion capacity and mildly 
reduced FCV. 

In a March 2012 addendum, the VA examiner again indicated 
that the DLCO (SB) most accurately reflected the Veteran's 
asbestosis; and because asbestosis would not be responsive 
to bronchodilator, it was not requested.

VA treatment records, dated in March 2012, show that 
pulmonary function testing in August 2009 revealed a mild 
obstructive defect, with a FVC of 83 percent predicted; and 
that pulmonary function testing in April 2002 revealed 
questionable mild restriction, given the mild reduction of a 
FVC of 70 percent predicted and the DLCO (SB) shown as 16, 
or as 65 percent predicted.

In an April 2012 addendum, the VA examiner noted that the 
DLCO (SB) test was not performed in 2010; and that the DLCO 
(SB) test performed in 2009 was shown as 17.3 mL/mmHg/min, 
with an estimated 89 percent predicted.

VA treatment records, dated in May 2012, show that the 
Veteran was hospitalized in March 2012 for evaluation of 
dyspnea.  He described the dyspnea as a "burning pain in the 
lungs," which prevented him from sleeping more than two-to-
three hours nightly.  Records show that the Veteran was 
unable to perform the plethysmography portion of pulmonary 
function testing because he had a "panic attack" in the 
booth, during which his symptoms of dyspnea were replicated.  
Pulmonary function testing results at the time revealed a 
FVC of 72 percent predicted.    

The report of an October 2012 VA examination reflects a 
diagnosis of asthma.  Computed tomography then revealed no 
acute changes within the lungs.  The examiner noted that the 
Veteran was unable to complete pulmonary function testing in 
2009 due to breathing, and that no further pulmonary 
function testing had been recommended.  The examiner opined 
that the Veteran's restrictive airway disease, also 
diagnosed as asthma, was thought to be as least as likely as 
not due to chronic asbestosis; and that all was considered 
asbestos-related lung disease.  There was no evidence of 
pleural effusion.  

In this case, a single rating will be assigned under 
Diagnostic Code 6833 which reflects the predominant 
disability, with elevation to the next higher evaluation 
where the severity of the overall disability warrants such 
elevation.  See 38 C.F.R. § 4.96. 

Here, the overall evidence shows that the Veteran's 
asbestos-related pleural disease with pleural nodules meets 
the criteria for an initial 30 percent disability rating.  
Pulmonary function testing showed a FVC of 70 percent 
predicted, and a DLCO (SB) of 65 percent predicted in April 
2002; and a DLCO (SB) of 65.6 percent in April 2004.   
Moreover, since 2009, the Veteran reportedly has had 
breathing troubles which interfered with completion of 
further pulmonary function testing.  While he was 
hospitalized in March 2012 for dyspnea, pulmonary function 
testing revealed a FVC of 72 percent predicted.  Given the 
objective evidence of significantly diminished diffusion 
capacity and mildly reduced FVC as noted by the October 2011 
examiner, the Veteran's disability, in essence, meets the 
criteria for an initial 30 percent disability rating under 
the general rating formula for interstitial lung disease.  
38 C.F.R. §§ 4.7, 4.21.

Here, staged ratings, pursuant to Fenderson, supra, are not 
appropriate.  While the Veteran also has been diagnosed with 
a restrictive airway disease, computed tomography in October 
2012 did not reveal any acute changes within the lungs.  The 
evidence does not show that the overall severity of the 
Veteran's asbestos-related pleural disease with pleural 
nodules meets or approximates the criteria for an initial 
disability rating in excess of 30 percent at any time.  
There is no showing of a FVC of 50- to 64-percent predicted, 
or a DLCO (SB) of 40- to 55-percent predicted.  Exercise 
capacity testing had not been performed.  Hence, there is no 
basis for a disability evaluation in excess of 30 percent 
for the Veteran's asbestos-related pleural disease with 
pleural nodules.  See 38 C.F.R. § 4.97, Diagnostic Code 6833 
(2012).

The Veteran has been found not to have cor pulmonale, and 
none of the pulmonary function testing results approximates 
the criteria for a 100 percent rating.  There have been no 
reports of pulmonary hypertension or outpatient oxygen 
therapy.  

Thus, the weight of the evidence supports the grant of an 
initial 30 percent, but no higher, disability rating.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2012).

C.  Extraschedular Consideration

Finally, an extraschedular evaluation is for consideration 
where a service-connected disability presents an exceptional 
or unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that 
render impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or 
contemplate the severity and symptomatology of the Veteran's 
service-connected disability.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  If there is an exceptional or unusual 
disability picture, then the Board must consider whether the 
disability picture exhibits other factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 115-116.  When those two elements 
are met, the appeal must be referred for consideration of 
the assignment of an extraschedular rating.  Otherwise, the 
schedular evaluation is adequate, and referral is not 
required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116. 

The Board finds that the schedular evaluations assigned for 
the Veteran's service-connected asbestos-related pleural 
disease with pleural nodules and PTSD with major depressive 
disorder are adequate in this case.  While examiners have 
noted the severity of the Veteran's PTSD with major 
depressive disorder, and that his asbestos-related pleural 
disease with pleural nodules limits him to sedentary 
activities, any functional impairment is contemplated in the 
applicable General Rating Formula for each disability.  
Specifically, the diagnostic criteria adequately describe 
the severity and symptomatology of the Veteran's service-
connected disabilities.  Therefore, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

An initial 30 percent disability rating for asbestos-related 
pleural disease with pleural nodules is granted, subject to 
the pertinent legal authority governing the payment of 
monetary awards.

A disability evaluation in excess of 50 percent for PTSD 
with major depressive disorder is denied.




____________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


